Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amended claims submitted 3/3/2021 are under examination. Claims 1-4, 6-7 and 9-21 are pending; claims 5 and 8 are canceled. 

Allowable Subject Matter
Claims 1-4, 6-7, and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “a machine learning module, wherein the machine learning module receives and uses sensor inputs from one or more sensors to output commands to the moving platform to move the imaging device to a working distance from the eye of the patient”.
Claims 2-4, 6-7, and 10-20 depend from claim 1 and are allowed for at least the reason stated above. 
Regarding claim 21, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the automated system tracks a pupil of the eye of the patient while the imaging device is moving towards the eye of the patient”.
Claim 9 depends from claim 21 and is allowed for at least the reason stated above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872